DETAILED ACTION
Regarding Claims 1-13. (Cancelled)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/143467, over claims 1-9 of copending Application No. 16/598,968, over claims 1-3 of copending Application No. 16/393,961, over claims 1-7 of copending Application No. 16/262919 in views of Suzuki-A, JP020000061789, AAPA US-PGPUB 2019/0099849 (and alternately in view of Suzuki-B US-PGPUB 2017/0185063) and Kaplan, US-PGPUB 2015/0248357. 
          Although the copending applications do not disclose the heat condition including at least any one of the installation site of the machine that changes a thermal state of the machine, a positional relationship between the machine and other heat sources around the installation site of the machine, and a thermal state of the other heat sources around the installation site of the machine, and modeling based also on the heat condition and the state quantity as well as encrypting and decrypting data, Suzuki-A, .

This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claims 18, 20 and 22are objected to because of the following informalities:  The claims need to incorporate that the learning model also uses the state quantity when it infers the thermal displacement amount. Otherwise, there would be two separate ways to infer the thermal displacement amount. It is also suggested that all the independent claims be rewritten to organize the inferring part of the claim as well as place the “performing a thermal displacement compensation of the machine based on the inferred thermal displacement compensation amount of the machine” as the final step.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., JP020000061789 (hereinafter Suzuki-A) (as best understood) in view of the Applicant’s Admitted Prior Arts, US-PGPUB 2019/0099849 (hereinafter AAPA) and alternately in view of Suzuki et al., US-PGPUB 2017/0185063 (hereinafter Suzuki-B)

          Regarding Claims 14, 18, 20 and 22. Suzuki-A discloses a thermal displacement compensation system which performs a thermal displacement compensation of a machine (Abstract), comprising: 

a processor configured to specify a heat condition of an operation of the machine (Paragraphs [0002]; for example, a bearing portion of a main shaft becomes a heat source. While only one example of heat source is given, it is known that there are a plurality of heat sources associated with the operation of the machine; Paragraph [0004], “environment” in “long term use under poor environment, obviously includes the installation site of the machine, as the installation site also is part of the environment around the machine.”)

Suzuki-A further discloses detecting a state quantity indicating a state of the operation of the machine (Paragraph [0016] varying temperature and displacement sensing indicating changes in the state of the operation of the machine)

infer a thermal displacement compensation amount of the machine from the state quantity (Paragraph [0031], estimated thermal displacement amount using the identified polynomial model)

perform a thermal displacement compensation of the machine based on the inferred thermal displacement compensation amount of the machine inferred by the inferential calculation section (Paragraph [0030), used for correcting a machine position)

generate or update a learning model by machine learning that uses the state quantity (Paragraph [0019]-[0028], models using the measured temperatures and displacement); and a learning model storage configured to store at two or more learning models generated by the learning model each of which is generated by the processor in association with a combination of heat conditions (Paragraph [0030], all the models also obviously stored), wherein

Paragraph [0029], selecting the model having the smallest AIC value based on the existing heat sources around the installation site of the machines and using the selected model in the machine compensation. Note that the limitation “based on” denotes a broad term, as it implies that any recited limitations proceeding “based on" can simply be connected conceptually in the broadest sense without actually being directly used to achieve the said objective.)

Suzuki-A also specifies that the environmental changes associated with long-term use under poor environment and the like, may change the thermal characteristics of the machine body (Paragraph [0004], “environment” in “long term use under poor environment, obviously includes the installation site of the machine, as the installation site also is part of the environment around the machine.”)

Suzuki-A does not explicitly disclose the heat condition including at least any one of the installation site of the machine that changes a thermal state of the machine, a positional relationship between the machine and other heat sources around the installation site of the machine, and a thermal state of the other heat sources around the installation site of the machine.

Paragraphs [0002]-[0003], change in ambient temperature of the machine, implies change in thermal state of the surroundings or the installation site of the machine, as the ambient temperature is the representative measure of the thermal state)

          Suzuki-A specifies that the long-term use in the environment of the machine changes the thermal characteristic of the machine. Despite Suzuki-A not explicitly specifying that the thermal state of the environment is causing the said changes, one of ordinary skill in the art would understand that it is indeed the thermal state surrounding the machine that is causing the said changes, as thermal state of the environment of the machine directly impacts the said changes. Furthermore, one of ordinary skill in the art would also understand that the long-term use under environment of the machine would be directed to the long term use in the installation site of the machine, since said site is where machines are located when in operation. AAPA meanwhile, specifies that the ambient temperature of the machine affects the machine. Ambient temperature, however, is a representative measure of the thermal state of the ambient, culmination of any and every heat sources around the installation site of the mchine, and any change in ambient temperature of the machine, implies change in thermal state of the surroundings or the installation site of the machine. Note that the ambient temperature 


---------------------------------------- rejection based on Suzuki-B----------------------------   

Suzuki-A does not explicitly disclose the heat condition including at least any one of the installation site of the machine that changes a thermal state of the machine, a positional relationship between the machine and other heat sources around the installation site of the machine, and a thermal state of the other heat sources around the installation site of the machine.

Suzuki-B discloses the heat condition including at least any one of the installation site of the machine that changes a thermal state of the machine, a positional relationship between the machine and other heat sources around the installation site of the Paragraphs [0153]-[0157])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Suzuki-B in Suzuki-A and specify the heat condition including at least any one of the installation site of the machine that changes a thermal state of the machine, a positional relationship between the machine and other heat sources around the installation site of the machine, and a thermal state of the other heat sources around the installation site of the machine, so as to compensate for the environmental effect of the installation site.

          Regarding Claims 15, 19 and 21-23. Suzuki-A discloses a feature quantity creating section which creates a feature quantity characterizing a thermal state due to the operation of the machine, from the state quantity detected by the state quantity detecting section, wherein the inferential calculation section infers the thermal displacement compensation amount of the machine from the feature quantity, and the learning model generating section generates or updates the learning model by machine learning that uses the feature quantity (Paragraphs [0024]-[0028])

          Regarding Claim 16. Suzuki-A discloses the learning model generating section generates a new learning model by performing a modification of an existing learning model stored by the learning model storage section (Paragraph [0024]-0027], chromosomes and conversion to models. Plus, creating new models or updating the models using newly detected temperature and displacements)

7.          Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki-A, JP020000061789 in views of AAPA US-PGPUB 2019/0099849 and alternately Suzuki-B, US-PGPUB 2017/0185063 as applied to Claim 14 above, and further in view of Kaplan et al., US-PGPUB 2015/0248357 (hereinafter Kaplan)

          Regarding Claim 17. The modified Suzuki-A does not disclose the learning model storage section encrypts and stores the learning model generated by the learning model generating section, and decrypts the encrypted learning model when the learning model is read by the inferential calculation section 

Kaplan discloses encrypts and decrypts data (Paragraph [0017]; Abstract; Paragraph [0004])

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kaplan in the modified Suzuki-A and have the learning model storage section encrypt and store the learning model generated by the learning model generating section, and decrypt the encrypted learning model when the learning model is read by the inferential calculation section, so as to perform thermal compensation securely. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the updated and new ground of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HYUN D PARK/Primary Examiner, Art Unit 2865